Denied Opinion Filed September 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00219-CV

                IN RE TEKIN & ASSOCIATES, LLC, Relator

           Original Proceeding from the County Court at Law No. 2
                             Dallas County, Texas
                    Trial Court Cause No. CC-20-01986-B
                       MEMORANDUM OPINION
              Before Justices Osborne, Pedersen, III, and Goldstein
                        Opinion by Justice Pedersen, III

      In its April 6, 2021 petition for writ of mandamus, relator challenges the trial

court’s August 31, 2020 order denying relator’s Rule 91a motion to dismiss.

      Based on our review of the petition and attached documents, we conclude

that relator has failed to comply with several requirements set forth in Rule 52 of

the Texas Rules of Appellate Procedure. Accordingly, we deny the petition for

writ of mandamus.
              /Bill Pedersen, III//
              BILL PEDERSEN, III
210219f.p05   JUSTICE